DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
 
Status of the Claims
	Claims 1-6, 9-11, 13-15, 18-20, 22-24, and 26 are pending in the application.  
Claims 7-8, 12, 16-17, 21, 25, and 27 have been cancelled by Applicant.  
Claims 1, 9, 14, 18, 23, and 26 were amended in the response filed 04/01/2021.  These amendments have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francis McKay (Reg. No. L1349) on 04/07/2021.





Lines 15-16 of claim 14 were amended as follows:
--a slot is formed in the web starting at a first end of the post  and extending partially along the length of the post;--

Claim 15 was amended as follows:
--The set of posts of Claim 14, wherein the one slot  comprises: 
a generally elongated U-shaped configuration defined in part by the first edge, the second edge and a bottom opposite from the first end of the post
.--

Lines 23-31 of claim 26 were amended as follows:
--forming at most two restrictions within each slot, each of the two restrictions defined by a first projection of the plurality of first projections extending from the first edge and a second projection of the plurality of second projections extending  from the second edge to increase retention of a first cable and a second cable in the slot as the post bends from a generally vertical position during a vehicle impact with the cable safety system, wherein only the first cable and second cable are disposed within the slot, the first cable and the second cable each having a diameter of approximately nineteen millimeters, wherein within the slot the first cable and the second cable are vertically spaced relative to each other above ground level such that the second cable is lower than the first cable;--



Reasons for Allowance
Claims 1-6, 9-11, 13-15, 18-20, 22-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 14, 23, and 26 are considered allowable because of the newly added claim language added in the response filed 04/01/2021 and at least due to the reasons given by Applicant in the response.
The above amendments were made to correct several minor informalities and were not made to change the scope of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678